Order entered December 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00663-CV

                            COLLIN PORTERFIELD, Appellant

                                              V.

    CENLAR FSB, MORGAN STANLEY PRIVATE BANK NA, F/K/A MORGAN
  STANLEY CREDIT CORPORATION, BARRETT DAFFIN FRAPPIER TURNER &
                           ENGEL, LLP, Appellees
                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-12-00651-C
                                          ORDER
       Before the Court is appellant’s agreed motion for partial dismissal. Stating he and

appellee Barrett Daffin Frappier Turner & Engle, LLP (“BDFTE”) have settled, appellant

requests we sever his claims against BDFTE and dispose of those claims by affirming the trial

court’s judgment in favor of BDFTE. We GRANT appellant’s request to sever and SEVER his

claims against BDFTE from this appeal. Appellant’s appeal of the trial court’s judgment in favor

of BDFTE is docketed as appellate cause number 05-14-01537-CV and is styled Collin

Porterfield v. Barrett Daffin Frappier Turner & Engle, LLP. Appellant’s request to dispose of

his claims against BDFTE will be determined in due course.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE